[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                                                                      U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                        DECEMBER 13, 2005
                                        No. 04-16730
                                                                         THOMAS K. KAHN
                                                                              CLERK

                          D. C. Docket No. 03-60327-CV-MGC

JOSE BEDOYA,

                                                            Plaintiff-Appellant,

                                             versus

HILTI, INC.,
an Oklahoma corporation,
qualified to do business in the State of Florida,

                                                            Defendant-Appellee.



                    Appeal from the United States District Court
                        for the Southern District of Florida


                                    (December 13, 2005)

Before DUBINA and KRAVITCH, Circuit Judges and STROM*, District
Judge.

________________
*Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by
designation.
PER CURIAM:

       Appellant Jose Bedoya filed a complaint in federal district court alleging

employment discrimination, in violation of 42 U.S.C. § 1981. In his complaint,

Bedoya included claims for failure to promote, discriminatory discharge and

retaliation. Hilti, Inc., moved for summary judgment contending that Bedoya’s

claims arose from discrimination based on national origin, not ethnicity, and as

such were not actionable under section 1981. The district court agreed and

granted summary judgment to Hilti on that basis. The court also denied Bedoya’s

Motion for Reconsideration.

       After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that the district court correctly found that Bedoya’s

evidence of discrimination was based on national origin.1 Moreover, we conclude

that the district court correctly denied relief on Bedoya’s retaliation claim.

       We also conclude that the district court did not abuse its discretion in

denying Bedoya’s Motion for Reconsideration.

       AFFIRMED.




       1
        Alternatively, we could affirm the judgment in this case on the basis that Hilti’s proffered
reasons for the employment decisions were not pretexual.

                                                 2